Citation Nr: 0832320	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-31 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1970.  The veteran is in receipt of the Combat Infantry Badge 
and the Purple Heart.    

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board notes that the RO previously denied the veteran's 
claim in a May 2000 rating decision.  However, the veteran's 
service treatment records were associated with the claims 
folder during the course of this appeal and, consequently, 
such records were not before VA at the time of the May 2000 
rating decision.  Under 38 C.F.R. § 3.156(c), if VA receives 
or associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim as an original claim rather than a 
request to reopen a previously disallowed claim.  The Board 
finds that the veteran's service treatment records are indeed 
relevant to the claim.  Therefore, the veteran's claim will 
be reconsidered as an original claim and reviewed on a de 
novo basis.  


FINDING OF FACT

There is satisfactory evidence that the veteran currently has 
bilateral hearing loss due to combat noise exposure, which is 
consistent with the circumstances, conditions, or hardships 
of his service, and there is no clear and convincing evidence 
to the contrary. 


CONCLUSION OF LAW

Hearing loss was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154(b), 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.  Any 
notice defect with respect to the elements of degree of 
disability and effective date will be addressed by the AOJ 
when effectuating the award of benefits.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system such as sensorineural hearing 
loss becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007). 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.  



Analysis

The veteran contends that his current hearing loss is due to 
exposure to combat noise and injury to his eardrums during 
his Vietnam service.   

Service treatment records confirm that the veteran was 
diagnosed with a ruptured left tympanic membrane following an 
injury by a mine blast in July 1968.  In August 1968, the 
veteran was diagnosed with otitis media of the left ear and 
an old perforation from the mine accident.  In February 1970, 
the veteran's perforated eardrums due to the mine explosion 
were again referenced.  The veteran's hearing was within 
normal limits for both ears and his ears and drums were 
clinically evaluated as normal at the September 1970 
separation examination.   

The veteran's DD Form 214 also shows that he is in receipt of 
the Combat Infantry Badge and the Purple Heart.  Thus, the 
Board finds that exposure to combat noise is consistent with 
the circumstances, conditions, or hardships of the veteran's 
service and the veteran's own account of such exposure is 
sufficient evidence of acoustic trauma during service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007); Collette v. Brown, 82 F.3d 389 (1996). 

In addition, the competent medical evidence clearly shows 
that the veteran currently suffers from bilateral hearing 
loss.  At the August 2006 VA audiological examination, 
audiometric results showed pure tone thresholds (in decibels) 
of 15 at 500 Hertz (Hz), 15 at 1000 Hz, 25 at 2000 Hz, 35 at 
3000 Hz, and 40 at 4000 Hz for the right ear and 30 at 500 
Hz, 35 at 1000 Hz, 30 at 2000 Hz, 45 at 3000 Hz, 60 at 4000 
Hz for the left ear.  The veteran's speech recognition score 
was 94 percent for the right ear and 96 percent for the left 
ear.  Thus, the severity of hearing loss in the right and 
left ears meets the threshold levels of a hearing impairment 
as defined by VA regulation.  38 C.F.R. § 3.385 (2007).  The 
Board additionally observes that the August 2006 VA 
audiologist diagnosed the veteran with sensorineural hearing 
loss in both ears.

The Board further notes that there is both favorable and 
unfavorable competent medical opinion evidence of record 
regarding the question of whether the veteran's hearing loss 
is related to service.  In support of the veteran's claim, a 
private audiologist (S.P.C., M.A., CCC-A) considered the 
veteran's reported history of in-service noise exposure and 
injury to his tympanic membranes and concluded that the 
veteran's hearing loss was as likely as not secondary to his 
excessive noise exposure while serving in the military in 
February 2004 correspondence.  Conversely, the August 2006 VA 
audiologist reviewed the claims folder, evaluated and 
interviewed the veteran, and concluded that the veteran's 
current hearing loss was not due to military noise exposure.  

In consideration of the foregoing, the Board concludes that 
the aggregate record fails to satisfy the clear and 
convincing standard.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).  In the absence of affirmative 
evidence adequately rebutting the favorable evidence, the 
Board must conclude that the veteran's current hearing loss 
is due to acoustic trauma sustained during service and, 
consequently, service connection for bilateral hearing loss 
is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


